Exhibit 10.1 Marten Transport, Ltd. Named Executive Officers’ Compensation On May 6, 2014, our Compensation Committee approved an increase to the base salary for each of the company’s named executive officers listed below, retroactive to April 7, 2014. Effective April 7, 2014, the named executive officers will receive the following annual base salaries in the listed positions: Name and Position as of May 6, 2014 Former Base Salary Base Salary Effective April 7, 2014 Randolph L. Marten (Chairman and Chief Executive Officer) Timothy M. Kohl (President) Timothy P. Nash (Executive Vice President of Sales and Marketing) James J. Hinnendael (Chief Financial Officer) John H. Turner (Senior Vice President of Sales)
